Citation Nr: 1614919	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-48 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to January 1962 and from October 1962 to December 1980.  He died in January 2008.  The appellant in the current appeal is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

On June 19, 2013, the appellant testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

The instant matter was previously before the Board in May 2014, at which time it was remanded for further development.  Upon completion of the requested development, the agency of original jurisdiction (AOJ) issued an August 2015 supplemental statement of the case (SSOC) wherein it denied service connection for the cause of the Veteran's death.  (A copy of this document is located in the Veteran's VBMS file.)  The case was returned to the Board in November 2015.


FINDINGS OF FACT

1.  The cause of the Veteran's death in January 2004 was listed on his certificate of death as hypotension due to or a consequence of hepatic and renal failure due to or a consequence of splenomegaly due to or a consequence of leukemia.
2.  The Veteran's was not service-connected for any disability at the time of his death.  

3.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his period of active military service; herbicide exposure based on the Veteran's service duties in Thailand cannot be presumed and the evidence fails to establish the Veteran was directly exposed to herbicides in service.

4.  No cause of the Veteran's death was manifested during active service or for many years thereafter, and there is no probative evidence to suggest that it was in any way causally related to active service; leukemia was also not manifested to a compensable degree within one year of discharge from service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, VCAA notice must also include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).
A review of the record shows that the appellant was informed of the information and evidence necessary to substantiate her claim, as well as of VA's duty to assist and of her responsibilities in the adjudication of her claim, via letters dated in February 2009, April 2010, and May 2010.  The Board points out that it is the claimant who has the burden of demonstrating that a notice error occurred and that the notice error was prejudicial to the claim.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).  In the instant case, the appellant has not raised an issue with regard to the adequacy of notice provided in this case.  The Board also notes that as to any error with respect to the timing of notice in this case, any such error was effectively cured by the readjudication of the appellant's claim after notice was provided.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007)

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes the Veteran's service treatment records (STRs), service personnel records, private treatment records, private medical opinions, and lay statements in support of the claim.  The appellant has not identified any outstanding relevant evidence and the Board is aware of none.  

The Board has considered whether a VA medical opinion was required in connection with the appellant's claim for service connection for the cause of the Veteran's death under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(a) (West 2002).  See Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  In Wood v. Peake, the United States Court of Appeals for the Federal Circuit  held that 38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  520 F.3d 1345, 1348 (Fed. Cir. 2008) (citing 38 U.S.C.A. § 5103A(a)(2)).   

The evidence of record is such that the duty to obtain a medical opinion was not triggered in this case.  As will be discussed in further detail below, there is no evidence that the Veteran served in Vietnam or was otherwise exposed to herbicides during service.  Thus, any private opinion associating any contributing cause of death to the Veteran's in-service exposure to herbicides is based on an inaccurate factual premise and of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  Further, none of the probative evidence of record has related any cause of the Veteran's death to service.  Thus, the Board finds that there is no requirement to obtain a medical opinion in connection with the appellant's claim of service connection for the cause of the Veteran's death.  This is so because none of the direct or contributing causes of the Veteran's death were present in service or for many years after service, or are in any way suggested to be related to 

the Veteran's period of service.  There is simply no evidence, to include the appellant's own theory of the case, to suggest that a medical opinion in this regard would aid in substantiating the claim, especially in light of the fact that in-service exposure to herbicides cannot be conceded.

II.  Analysis

Pursuant to 38 U.S.C.A § 1310, DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

The Veteran died in January 2004.  His cause of death was listed on his certificate of death as hypotension due to or a consequence of hepatic and renal failure due to or a consequence of splenomegaly due to or a consequence of leukemia.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  In determining whether a veteran's death was service 

connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).  In addition, certain chronic diseases, including leukemia, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

At the outset, the Board notes that the Veteran's leukemia was not diagnosed until 2007 and there is no evidence of record to suggest the presence of leukemia many years prior to the indicated date of diagnosis.  Based on this evidence, there is no indication that the Veteran's leukemia manifested to a compensable degree within one year of the Veteran's separation from military service in 1980.  Thus, service connection is not warranted for the Veteran's leukemia on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The law further provides that there are certain diseases, including all chronic B-cell leukemias, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).).

As noted above, leukemia has been implicated as a cause of the Veteran's death.  Notably, and as discussed in the Board's May 2014 action, the Veteran's death certificate does not indicate the specific type of leukemia from which he suffered.  However, earlier treatment records indicated myelodysplastic syndrome with probable progression of chronic myeloid leukemia (CML), which is not a type of chronic B-cell leukemia.  However, as will be demonstrated below, the Board need not determine the exact nature of the Veteran's leukemia because the preponderance of the evidence weighs against a finding the Veteran was exposed to herbicides to service.  In this regard, the Board notes that in her VA Form 9, the appellant has asserted her belief that the Veteran's death was due to his "repeated chemical exposure during temporary duty supply transport assignments to Vietnam."  The appellant alleged that the Veteran was "exposed during the loading [and] off-loading of chemicals, which, as [a] supervisor, he was required to attend."  In support of her claim, the appellant submitted a statement from the Veteran's younger brother who reported his recollection that the Veteran had stated that while he was stationed in Thailand, he flew missions into Vietnam during the Vietnam War.  The appellant also reported during her June 2013 hearing that the Veteran had talked about flying missions into Vietnam while stationed overseas in Thailand.

At the outset, the Board notes that the Veteran's service treatment and personnel records do not indicate that the Veteran was ever stationed in Vietnam.  They do reflect that he did have service in Thailand, during which time he was stationed at Korat Royal Thai Air Force Base (RTAFB) and U-Tapao Thai Navy Airfield.  According to the VA Adjudication Procedures Manual and a Compensation and Pension (C&P) Service Bulletin from May 2010, VA now recognizes that tactical or tactical-like herbicides were used on the fenced-in perimeters of military bases in Thailand.  Thus, VA has determined that exposure to herbicides will be conceded for veterans whose duties placed them at or near the perimeters of certain Thailand military bases during the Vietnam era (February 28, 1961, to May 7, 1975), allowing for presumptive service connection of the diseases associated with herbicide exposure.  See VA Adjudication Procedures Manual (M21-1MR) part IV, subpt. ii, ch. 2, sec. C.10.q; Veterans Benefits Administration (VBA) C&P Service Bulletin (May 2010).  VA based this determination on evidence contained in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."   Specifically, the M21-1MR provides that if a veteran served with the U.S. Air Force at a specified Royal Thai Air Force Base, of which Korat and U-Tapao is one, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure if to be conceded on a direct/fact-founds basis.  See M21-1MR, part IV, subpt. ii, ch. 2, sec. C.10.q.

Here, there is no indication that the Veteran served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, member of a military police unit, or with a military police occupational specialty.  See id.  Indeed, the Veteran's military occupational specialty was that of an air transportation manager, supervisor, and superintendent.  Further, performance reports reflect that while stationed at Korat and U-Tapao, he was attached to the 6th Aerial Port Squadron and was responsible for monitoring the overall operation of the Air Terminal, ensuring optimum and efficient utilization of intra-theater airlift resources, assisting in airlift mission planning, including aircraft load planning.  Moreover, the appellant has not alleged that the Veteran's service duties placed him near the air base perimeter, and there is no evidence of record to suggest that this was the case.  There is also no credible evidence of record upon which the Board could rely to conclude that the Veteran was directly exposed to herbicides while stationed in Thailand.  Accordingly, there is no basis upon which to concede that the Veteran was in fact exposed during his periods of service in Thailand. 

Turning to the appellant's specific theory of service connection, the Board finds that the most probative evidence of record fails to establish the Veteran had service "in the Republic of Vietnam."  Specifically, there is no indication in the Veteran's service personnel records that the Veteran served on temporary duty in Vietnam while stationed in Thailand or otherwise served in Vietnam during service.  The Veteran's service treatment records also provide no indication of duty in Vietnam during service.  The Board acknowledges that the Veteran's DD Form 214 reflects that the Veteran was awarded, among other awards and decorations, the Vietnam Service Medal with two Bronze Stars, the Republic of Vietnam Gallantry Cross with Palm, and the Republic of Vietnam Campaign Medal.  The Board finds, however, that the Veteran's awards are not sufficient to show that he meets the definition of service in Vietnam, as "it is undisputed that some servicemembers who received the Vietnam Service Medal were never either in Vietnam or in its territorial waters."  Haas v. Peake, 525 F.3d 1168, 1196 (Fed.Cir.2008); see also U.S. Dep't of the Navy, SECNAVINST 1650.1H, Navy and Marine Corps Awards Manual § 721.4 (2006) (authorizing the award of the Gallantry Cross to both "certain units of the Naval service" and to "all Navy and Marine Corps personnel who served 'in country' "); Army Regulation 672-5-1 (establishing that the Republic of Vietnam Campaign Medal was awarded to those personnel who (1) served in the Republic of Vietnam for 6 months during a specified period; or, (2) served outside the geographical limits of the Republic of Vietnam but contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 months; or, (3) served in the Republic of Vietnam or outside its geographical limits for less than 6 months but were wounded, captured or killed).  

The Board also acknowledges that the Veteran received a citation to accompany the award of the Air Force Commendation Medical with First Oak Leaf Cluster, which citation demonstrated that while assigned to the 6th Aerial Port Squadron from January 9, 1975, to May 20, 1975, the Veteran aided in the resupply of Cambodia, the evacuation of Vietnamese and Cambodian refugees, and the support of the rescue of a U.S. Merchant ship.  Although the citation reflects that the Veteran aided in the evacuation of Vietnamese refugees, it does not affirm that the Veteran entered Vietnam in order to do so.  Similarly, while a performance report indicates that he was "involved in the planning for and execution of Operations 'Babylift' and 'New Life,'" which involved the evacuation of Vietnamese refugees and children from Vietnam at the end of the Vietnam War, this document does not demonstrate that the Veteran's involvement required him to enter or step foot on Vietnam.  In this regard, the Board notes that the Veteran's DD Form 214 does not reflect that he was ever awarded an Air Medal, which is awarded to U.S. military and civilian personnel for single acts of heroism or meritorious achievements while participating in aerial flight, http://www.afpc.af.mil/library/factsheets/factsheet.asp?id=7775, or any other award or decoration that would substantiate or suggest that the Veteran participated in flight missions.

The Board has also considered the lay statements of records.  While the Board does not question what the Veteran may have alleged to his brother and wife, the Board finds that the credibility of any assertion by the Veteran that he flew mission into Vietnam is undermined by the information contained in his official military records, which records simply fails to support a finding that the Veteran did not in fact have service "in the Republic of Vietnam."  Thus, the lay statements of record are not probative.  Accordingly, because there is no evidence to substantiate that the Veteran had service in the Republic of Vietnam, there is no presumption of herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  The evidence of record also does not suggest any actual exposure to herbicides in service.

The Board has considered whether service connection for the Veteran's cause of death is warranted on a direct basis, but finds that it is not.  At the outset, the Board acknowledges that the record contains a private medical opinion that indicates that the Veteran's diagnosed myelofibrosis led to his leukemia and that the myelofibrosis may have resulted from the veteran's exposure to Agent Orange.  However, the Board has determined that evidence of in-service exposure to herbicides is lacking.  The private medical opinion therefore has no probative value.  See Reonal, supra.  The record also contains no other nexus evidence linking any cause of death to the Veteran's active military service, and the evidence shows that leukemia was not diagnosed until 2007.  There also does not appear to be an in-service event, injury, or disease leading the cause of the Veteran's death and there is no evidence suggesting that the Veteran's cause of death was due to military service.  Consequently, the appellant's claim of service connection for the cause of the Veteran's death must be denied on a direct basis as well, as two crucial elements of service connection have not been shown.  See Hickson, supra (establishing service connection requires evidence of an in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the greater weight of the evidence is against the appellant's claim, that doctrine is not helpful to her.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


